 



Exhibit 10.6
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

      07\P2Z1059   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Table of Contents

              Article       Page
I
  Classes of Business Reinsured     1  
II
  Commencement and Termination     1  
III
  Special Commutation     3  
IV
  Territory (BRMA 51A)     5  
V
  Exclusions     5  
VI
  Retention and Limit     8  
VII
  Reinstatement     8  
VIII
  Premium     8  
IX
  Definitions     10  
X
  Other Reinsurance     11  
XI
  Loss Occurrence     11  
XII
  Loss Notices and Settlements     13  
XIII
  Salvage and Subrogation     13  
XIV
  Offset (BRMA 36D)     13  
XV
  Access to Records (BRMA 1D)     13  
XVI
  Liability of the Reinsurer     14  
XVII
  Net Retained Lines (BRMA 32B)     14  
XVIII
  Errors and Omissions (BRMA 14F)     14  
XIX
  Currency (BRMA 12A)     14  
XX
  Taxes (BRMA 50B)     14  
XXI
  Federal Excise Tax     15  
XXII
  Funding Requirements     15  
XXIII
  Insolvency     16  
XXIV
  Arbitration     17  
XXV
  Service of Suit     18  
XXVI
  Agency Agreement     19  
XXVII
  Governing Law     19  
XXVIII
  Confidentiality     19  
XXIX
  Severability     19  
XXX
  Intermediary (BRMA 23A)     19  
 
  Schedule A        

      07\P2Z1059   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
(hereinafter referred to collectively as the “Company”)
by
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer7#148;)
Article I — Classes of Business Reinsured
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance
(hereinafter called “policies”) in force at the effective date hereof or issued
or renewed on or after that date, and classified by the Company as Fire, Allied
Lines, Inland Marine and Commercial Multi Peril (including Fire, Allied Lines
and Inland Marine lines only) business, subject to the terms, conditions and
limitations set forth herein and in Schedule A attached to and forming part of
this Contract.
Article II — Commencement and Termination

A.   This Contract shall become effective at 12:01 a.m., Local Standard Time at
the location where the loss occurrence commences, June 1, 2007, with respect to
losses arising out of loss occurrences commencing at or after that time and
date, and shall remain in force until 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008.   B.  
Notwithstanding the provisions of paragraph A above, if any of the following
events occur on or after the date lines are bound and, with the timing
exceptions as qualified by subparagraphs 1 and 2 below, before the termination
of the Contract, the Company may terminate a Subscribing Reinsurer’s percentage
share in this Contract:

      07\P2Z1059
Page 1   (BENFIELD LOGO) [w41777w4177701.gif]





--------------------------------------------------------------------------------



 



1.   The Subscribing Reinsurer’s surplus as regards policyholders or the foreign
equivalent thereto after the date lines are bound for this Contract has been
reduced by more than 25.0% of the amount of surplus or foreign equivalent
12 months prior to that date; or   2.   The Subscribing Reinsurer’s surplus as
regards policyholders or the foreign equivalent thereto at any time between the
date lines are bound and the date of termination of this Contract has been
reduced by more than 25.0% of the amount of surplus or foreign equivalent at the
date of the Subscribing Reinsurer’s most recent financial statement filed with
regulatory authorities and available to the public as of the date lines are
bound for this Contract; or   3.   The Subscribing Reinsurer’s A.M. Best’s
rating has been assigned or downgraded below A- (inclusive of “Not Rated”
ratings) and/or Standard & Poor’s rating has been assigned or downgraded below
BBB+; or   4.   The Subscribing Reinsurer has become merged with, acquired by or
controlled by any other company, corporation or unaffiliated individual(s) not
controlling the Subscribing Reinsurer’s operations previously; or   5.   A State
Insurance Department or other legal authority has ordered the Subscribing
Reinsurer to cease writing business; or   6.   The Subscribing Reinsurer has
become insolvent or has been placed into liquidation or receivership (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, conservator or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations; or
  7.   The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent (except for inter-company
pooling arrangements); or   8.   The Subscribing Reinsurer has ceased assuming
new or renewal property or casualty treaty reinsurance business.

The Company has 30 days from the date of public announcement or discovery to
exercise the option to terminate a Subscribing Reinsurer’s percentage share in
this Contract. To terminate a Subscribing Reinsurer’s percentage share in this
Contract, the Company must provide the Subscribing Reinsurer with formal notice.
Such notice, which shall be postmarked no later than the last day of the
aforementioned 30-day period, shall include the effective date of termination.
The effective date of termination shall be as selected by the Company and shall
be one of the following:

  a.   The last day of the month prior to the date of any public announcement or
discovery; or     b.   The date of any public announcement or discovery; or    
c.   The last day of any month after the date of any public announcement or
discovery; or

      07\P2Z1059
Page 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  d.   The date of the Company’s written notice to the Subscribing Reinsurer
advising of the termination; or     e.   The date of notice provided by the
Subscribing Reinsurer (should the Subscribing Reinsurer elect to provide one).

C.   If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

Article III — Special Commutation

A.   In the event a Subscribing Reinsurer meets one or both of the following
criteria, the Company may require a commutation of that portion of any excess
loss hereunder represented by any outstanding claim or claims, including any
related loss adjustment expense.

  1.   The Subscribing Reinsurer’s A.M. Best’s rating is assigned or downgraded
below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating is
assigned or downgraded below BBB+; or     2.   The Subscribing Reinsurer ceases
assuming new or renewal property treaty reinsurance business.

Notwithstanding the foregoing, the provisions of this Article shall not apply to
Subscribing Reinsurers that (at the inception hereof) are rated A+ or higher by
A.M. Best and have a policyholders’ surplus (or the foreign equivalent thereto)
of $2,000,000,000 or more.
“Outstanding claim or claims” shall be defined as known or unknown claims,
including any billed yet unpaid claims.

B.   If the Company elects to require commutation as provided in paragraph A
above, the Company shall submit a Statement of Valuation of the outstanding
claim or claims as of the last day of the month immediately preceding the month
in which the Company elects to require commutation, as determined by the
Company. Such Statement of Valuation shall include the elements considered
reasonable to establish the excess loss, including, but not limited to, paid
losses, paid loss adjustment expenses, outstanding losses, outstanding loss
adjustment expenses, incurred but not reported loss reserves established by the
Company’s internal division or the appropriate actuarial firm under external
contract to the Company, salvage and subrogation, and unearned reinsurance
deposits, if any, and shall set forth or attach the information relied upon by
the Company and the methodology, including, but not limited to, the present
value calculation employed to calculate the excess loss. The Subscribing
Reinsurer shall then pay the amount requested within 30 calendar days of receipt
of such Statement of Valuation, unless the Subscribing Reinsurer needs
additional information from the Company to assess the Company’s Statement of
Valuation or contests such amount.

      07\P2Z1059
Page 3   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



C.   If the Subscribing Reinsurer needs additional information from the Company
to assess the Company’s Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 30 calendar days of
receipt of the Company’s Statement of Valuation. The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 30 calendar
days of receipt of the notification. Within 45 calendar days of the date of the
notification or of the receipt of the information, whichever is later, the
Subscribing Reinsurer shall provide the Company with its Statement of Valuation
of the outstanding claim or claims as of the last day of the month immediately
preceding the month in which the Company elects to require commutation, as
determined by the Subscribing Reinsurer. Such Statement of Valuation shall
include the elements considered reasonable to establish the excess loss,
including, but not limited to, paid losses, paid loss adjustment expenses,
outstanding losses, outstanding loss adjustment expenses, incurred but not
reported loss reserves established by the Subscribing Reinsurer’s internal
division or the appropriate actuarial firm under external contract to the
Subscribing Reinsurer, salvage and subrogation, and unearned reinsurance
deposits, if any, and shall set forth or attach the information relied upon by
the Subscribing Reinsurer and the methodology, including, but not limited to,
the present value calculation employed to calculate the excess loss.   D.   In
the event the Subscribing Reinsurer’s Statement of Valuation of the outstanding
claim or claims is viewed as unacceptable to the Company, the Company may either
abandon the commutation effort, or may seek to settle any difference by using an
independent actuary agreed to by the parties.   E.   If the parties cannot agree
on an acceptable independent actuary within 30 calendar days of the date of the
Subscribing Reinsurer’s Statement of Valuation, then each party shall appoint an
actuary as party arbitrators for the limited and sole purpose of selecting an
independent actuary. If the actuaries cannot agree on an acceptable independent
actuary within 30 calendar days of the date of the Subscribing Reinsurer’s
Statement of Valuation, the Company shall supply the Subscribing Reinsurer with
a list of at least three proposed independent actuaries, and the Subscribing
Reinsurer shall select the independent actuary from that list.   F.   Upon
selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary. The independent
actuary may, at his or her discretion, request additional information. The
independent actuary shall issue his or her decision within 45 calendar days
after the written submissions have been filed and any additional information has
been provided.   G.   The decision of the independent actuary shall be final and
binding. The expense of the independent actuary shall be equally divided between
the two parties. For the purposes of this Article, unless mutually agreed
otherwise, an “independent actuary” shall be an actuary who satisfies each of
the following criteria:

  1.   Is regularly engaged in the valuation of claims resulting from lines of
business subject to this Contract; and     2.   Is either a Fellow of the
Casualty Actuarial Society or of the American Academy of Actuaries; and     3.  
Is disinterested and impartial regarding this commutation.

      07\P2Z1059
Page 4   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



H.   Notwithstanding paragraphs A, B and C above, in the event that the
Subscribing Reinsurer no longer meets the criteria set forth in subparagraphs 1
and 2 of paragraph A above, this commutation may continue on a mutually agreed
basis.   I.   Payment by the Subscribing Reinsurer of the amount requested in
accordance with paragraph B, C or F above, shall release the Subscribing
Reinsurer from all further liability for any outstanding claim or claims, known
or unknown, under this Contract and shall release the Company from all further
liability for payments of salvage or subrogation amounts, known or unknown, to
the Subscribing Reinsurer under this Contract.   J.   In the event of any
conflict between this Article and any other Article of this Contract, the terms
of this Article shall control.   K.   This Article shall survive the termination
or expiration of this Contract.

Article IV — Territory (BRMA 51A)
The territorial limits of this Contract shall be identical with those of the
Company’s policies.
Article V — Exclusions
This Contract does not apply to and specifically excludes the following:

  1.   Workers’ Compensation, Directors and Officers Liability, and Employers
Liability business.     2.   Product integrity and/or product tampering losses.
    3.   Space and space related risks such as satellites, spacecraft, launch
vehicles and major components thereof from the beginning of transit to launch
site.     4.   Offshore risks.     5.   Financial guarantee and insolvency.    
6.   Assumed reinsurance.     7.   Mortgage Impairment insurances and similar
kinds of insurances, however styled.     8.   Nuclear risks as defined in the
“Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance” attached to
and forming part of this Contract.     9.   Loss or damage caused by or
resulting from war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority.     10.   Loss or
liability excluded under the provisions of the “Pools, Associations and
Syndicates Exclusion Clause” attached to and forming part of this Contract.

      07\P2Z1059
Page 5   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



11.   All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.   12.   Losses in respect of overhead transmission and
distribution lines and their supporting structures other than those on or within
1,000 feet of the insured premises. It is understood and agreed that public
utilities extension and/or suppliers extension and/or contingent business
interruption coverages are not subject to this exclusion, provided that these
are not part of a transmitters’ or distributors’ policy.   13.   Accident and
Health, Casualty, Fidelity and/or Surety business.   14.   Loss, damage, cost or
expense arising from seepage and/or pollution and/or contamination, other than
contamination from smoke. Nevertheless, this exclusion does not preclude payment
of the cost of removing debris of property damaged by a loss otherwise covered
hereunder, subject always to a limit of 25.0% of the Company’s property loss
under the applicable original policy.   15.   Notwithstanding any other
provision to the contrary within this Contract or any amendment thereto, loss,
damage, cost or expense directly or indirectly caused by, contributed to by,
resulting from, or arising out of or in connection with any act of terrorism, as
defined herein, regardless of any other cause or event contributing concurrently
or in any other sequence to the loss.

An “act of terrorism” includes any act, or preparation in respect of action, or
threat of action, designed to influence the government de jure or de facto of
any nation or any political division thereof, or in pursuit of political,
religious, ideological or similar purposes to intimidate the public or a section
of the public of any nation by any person or group(s) of persons whether acting
alone or on behalf of or in connection with any organization(s) or government(s)
de jure or de facto, and which:

  a.   Involves violence against one or more persons; or     b.   Involves
damage to property; or     c.   Endangers life other than that of the person
committing the action; or     d.   Creates a risk to health or safety of the
public or a section of the public; or     e.   Is designed to interfere with or
to disrupt an electronic system.

Loss, damage, cost or expense directly or indirectly caused by, contributed to
by, resulting from, or arising out of or in connection with any action in
controlling, preventing, suppressing, retaliating against or responding to any
act of terrorism.

      07\P2Z1059
Page 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, in respect only of personal lines this Contract
will pay actual loss or damage (but not related cost or expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive, or nuclear pollution or contamination or
explosion.

16.   Loss or liability in any way or to any extent arising out of the actual or
alleged presence or actual, alleged or threatened presence of fungi including,
but not limited to, mold, mildew, mycotoxins, microbial volatile organic
compounds or other “microbial contamination,” including:

  a.   Any supervision, instruction, recommendations, warnings, or advice given
or which should have been given in connection with the above; and     b.   Any
obligation to share damages with or repay someone who must pay damages because
of such injury or damage.

For purposes of this exclusion, “microbial contamination” means any
contamination, either airborne or surface, which arises out of or is related to
the presence of fungi, mold, mildew, mycotoxins, microbial volatile organic
compounds or spores, including, without limitation, Penicillium, Aspergillus,
Fusarium, Aspergillus Flavus and Stachybotrys chartarum.
Losses resulting from the above causes do not in and of themselves constitute an
event unless arising out of one or more of the following perils, in which case
this exclusion does not apply:
Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.
Notice of any claims for mold-related losses must be given by the Company to the
Reinsurer, in writing, within 24 months after the commencement date of the loss
occurrence to which such claims relate.

17.   Loss or liability excluded under the provisions of the “Electronic Data
Endorsement B (NMA 2915)” attached to and forming part of this Contract.   18.  
Assessments made against the Company by the Florida Hurricane Catastrophe Fund
(FHCF).   19.   Assessments made against the Company by the Citizens Property
Insurance Corporation (CPIC).   20.   Business written under the United States
National Flood Insurance Program.

      07\P2Z1059
Page 7   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article VI — Retention and Limit

A.   As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as “Company’s Retention” for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence. The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company’s applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as “Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A
attached hereto, as respects any one loss occurrence.   B.   No claim shall be
made under any excess layer of reinsurance coverage provided by this Contract as
respects any one loss occurrence unless at least two risks insured by the
Company are involved in such loss occurrence. For purposes of this Contract, the
Company shall be the sole judge of what constitutes one risk.

Article VII — Reinstatement

A.   In the event all or any portion of the reinsurance under any excess layer
of reinsurance coverage provided by this Contract is exhausted by loss, the
amount so exhausted shall be reinstated immediately from the time the loss
occurrence commences hereon. For each amount so reinstated, the Company agrees
to pay additional premium in accordance with the provisions of the Premium
Article.   B.   Notwithstanding anything stated herein, the liability of the
Reinsurer under any excess layer of reinsurance coverage provided by this
Contract shall not exceed either of the following:

  1.   The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer in Schedule A attached hereto, as respects loss or losses arising out of
any one loss occurrence; or     2.   The amount, shown as “Reinsurer’s Term
Limit” for that excess layer in Schedule A attached hereto, in all during the
term of this Contract.

Article VIII — Premium

A.   As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

  1.   The amount shown as “Minimum Premium” for that excess layer in Schedule A
attached hereto if there has been no loss hereunder; or     2.   The percentage,
shown as “Premium Rate” for that excess layer in Schedule A attached hereto, of
the Company’s gross earned premium during the term of this Contract.

B.   The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as “Deposit Premium” for that excess layer in Schedule A
attached hereto, in four equal installments of the amount, shown as “Quarterly
Deposit Premium” for that

      07\P2Z1059
Page 8   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



excess layer in Schedule A attached hereto, on June 1, September 1 and December
1 of 2007 and March 1, 2008.

C.   Within 45 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder for
each excess layer, computed in accordance with paragraph A above, and any
additional premium due the Reinsurer or return premium due the Company for each
such excess layer shall be remitted promptly.

D.   For each amount of limit reinstated for each excess layer in accordance
with the Reinstatement Article, the Company agrees to pay additional premium
equal to the product of the following:

  1.   The percentage of the occurrence limit for the excess layer reinstated
(based on the loss paid by the Reinsurer under that excess layer); times     2.
  The final adjusted reinsurance premium, as calculated in accordance with
paragraph A above, for the excess layer reinstated for the term of this Contract
(exclusive of reinstatement premium).

E.   Whenever the Company requests payment by the Reinsurer of any loss under
any excess layer hereunder, the Company shall submit a statement to the
Reinsurer of reinstatement premium due the Reinsurer for that excess layer. If
the final adjusted reinsurance premium for any excess layer for the term of this
Contract has not been determined as of the date of any such statement, the
calculation of reinstatement premium due for that excess layer shall be based on
the annual deposit premium for that excess layer and shall be readjusted when
the final adjusted reinsurance premium for that excess layer for the term of
this Contract has been determined. Any reinstatement premium shown to be due the
Reinsurer for any excess layer as reflected by any such statement (less prior
payments, if any, for that excess layer) shall be payable by the Company
concurrently with payment by the Reinsurer of the requested loss for that excess
layer. Any return reinstatement premium shown to be due the Company shall be
remitted by the Reinsurer as promptly as possible after receipt and verification
of the Company’s statement.

F.   In the event a Subscribing Reinsurer’s participation in this Contract is
terminated under the provisions of paragraph B of the Commencement and
Termination Article, no deposit premium shall be due after the effective date of
termination, the minimum premium shall be waived, and the reinsurance premium
and reinstatement premium, if applicable, will be calculated in accordance with
the following formulas:

  1.   Reinsurance premium shall be the number of days the Subscribing Reinsurer
participates on this Contract divided by the number of days of the original term
of this Contract and the quotient thereof shall be multiplied by the Subscribing
Reinsurer’s percentage share of the final adjusted premium reported in
accordance with paragraph C above.     2.   Reinstatement premium shall be the
product of the percentage determined in accordance with the provisions of
subparagraph 1 of paragraph D above and the amount determined in accordance with
the provisions of subparagraph 1 of paragraph F above.

      07\P2Z1059
Page 9   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  3.   In the event the incurred loss for any excess layer is greater than the
sum of the amounts from subparagraphs 1 and 2 of this paragraph F that are
applicable to the same excess layer, in lieu of the provisions of subparagraphs
1 and 2 of this paragraph F, the Subscribing Reinsurer will receive premium
equal to the lesser of:

  a.   An amount equal to the Subscribing Reinsurer’s percentage share of the
full reinsurance premium calculated in accordance with paragraph A (without
regard to the termination of the Subscribing Reinsurer’s share in accordance
with the provisions of paragraph B of the Commencement and Termination Article)
plus any reinstatement premium calculated in accordance with paragraph D; or    
b.   The Subscribing Reinsurer’s percentage share of the incurred loss for the
same excess layer.

G.   “Gross earned premium” as used herein is defined as earned premium of the
Company for the classes of business reinsured hereunder, before the deduction of
any premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract.

H.   “Incurred loss” as used herein shall mean the Company’s ceded ultimate net
loss plus the Company’s ceded outstanding loss and loss adjustment expense
reserves (including incurred but not reported loss reserves) established by the
Company’s internal division or the appropriate actuarial firm under external
contract to the Company.

Article IX — Definitions

A.   “Ultimate net loss” as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

B.   “Loss in excess of policy limits” and “extra contractual obligations” as
used herein shall be defined as follows:

  1.   “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such an action.  
  2.   “Extra contractual obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the Company,
not covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of

      07\P2Z1059
Page 10   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



the Company’s alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or in the preparation or prosecution of an appeal
consequent upon such an action. An extra contractual obligation shall be deemed,
in all circumstances, to have occurred on the same date as the loss covered or
alleged to be covered under the policy.
Notwithstanding anything stated herein, the amount included in the ultimate net
loss for any one loss occurrence as respects loss in excess of policy limits and
extra contractual obligations shall not exceed 25.0% of the Company’s indemnity
loss hereunder arising out of that loss occurrence.
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.
Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

C.   “Loss adjustment expense” as used herein shall mean expenses assignable to
the investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to, declaratory judgments, interest on judgments, expenses of outside
adjusters, and a pro rata share of the salaries and expenses of the Company’s
field employees according to the time occupied adjusting such losses and
expenses of the Company’s officials incurred in connection with the losses, but
shall not include office expenses or salaries of the Company’s regular
employees.

Article X — Other Reinsurance

A.   The Company shall be permitted to carry excess per risk treaty reinsurance
and facultative reinsurance, recoveries under which shall inure to the benefit
of this Contract.

B.   Any loss reimbursement paid or payable to the Company under coverage
provided by the Florida Hurricane Catastrophe Fund shall inure to the benefit of
this Contract.

Article XI — Loss Occurrence

A.   The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “loss occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out

      07\P2Z1059
Page 11   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



of and directly occasioned by the same event, except that the term “loss
occurrence” shall be further defined as follows:

  1.   As regards windstorm, hail, tornado, hurricane, cyclone, including
ensuing collapse and water damage, all individual losses sustained by the
Company occurring during any period of 72 consecutive hours arising out of and
directly occasioned by the same event. However, the event need not be limited to
one state or province or states or provinces contiguous thereto.     2.   As
regards riot, riot attending a strike, civil commotion, vandalism and malicious
mischief, all individual losses sustained by the Company occurring during any
period of 72 consecutive hours within the area of one municipality or county and
the municipalities or counties contiguous thereto arising out of and directly
occasioned by the same event. The maximum duration of 72 consecutive hours may
be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured’s premises by
strikers, provided such occupation commenced during the aforesaid period.     3.
  As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the introductory portion of this
paragraph A) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”     4.   As regards
“freeze,” only individual losses directly occasioned by collapse, breakage of
glass and water damage (caused by bursting frozen pipes and tanks) may be
included in the Company’s “loss occurrence.”     5.   As regards firestorms,
brush fires, and any other fires or series of fires, irrespective of origin
(except as provided in subparagraphs 2 and 3 above), which spread through trees,
grassland or other vegetation, all individual losses sustained by the Company
which occur during any period of 168 consecutive hours within a 50-mile radius
of any fixed point selected by the Company may be included in the Company’s
“loss occurrence.” However, an individual loss subject to this subparagraph
cannot be included in more than one “loss occurrence.”

B.   For all those “loss occurrences,” other than those referred to in
subparagraph 2 of paragraph A above, the Company may choose the date and time
when any such period of consecutive hours commences, provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “loss occurrence” referred to in
subparagraph 1 of paragraph A above where only one such period of 72 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

C.   As respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than

      07\P2Z1059
Page 12   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



the date and time of the occurrence of the first recorded individual loss
sustained by the Company arising out of that disaster, accident or loss.

D.   No individual losses occasioned by an event that would be covered by 72
hours clauses may be included in any “loss occurrence” claimed under the 168
hours provision.

Article XII — Loss Notices and Settlements

A.   Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

B.   All loss settlements made by the Company, provided they are within the
terms of this Contract and the terms of the Company’s policies (except as
respects loss in excess of policy limits and extra contractual obligations)
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable upon receipt of reasonable evidence of the amount
paid (or scheduled to be paid within 14 days) by the Company.

Article XIII — Salvage and Subrogation
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights.
Article XIV — Offset (BRMA 36D)
The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.
Article XV — Access to Records (BRMA 1D)
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

      07\P2Z1059
Page 13   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article XVI — Liability of the Reinsurer

A.   The liability of the Reinsurer shall follow that of the Company in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers and modifications of the Company’s policies and
any endorsements thereon. However, in no event shall this be construed in any
way to provide coverage outside the terms and conditions set forth in this
Contract.

B.   Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVII — Net Retained Lines (BRMA 32B)

A.   This Contract applies only to that portion of any policy which the Company
retains net for its own account, and in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of that portion of any policy
which the Company retains net for its own account shall be included.

B.   The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XVIII — Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.
Article XIX — Currency (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XX — Taxes (BRMA 50B)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or

      07\P2Z1059
Page 14   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



profits tax returns, to any state or territory of the United States of America
or the District of Columbia.
Article XXI — Federal Excise Tax

A.   The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon as imposed
under Section 4371 of the Internal Revenue Code to the extent such premium is
subject to the Federal Excise Tax.

B.   In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXII — Funding Requirements

A.   The Reinsurer agrees to fund, within 30 days of the Company’s request,
subject to receipt of satisfactory information from the Company, its share of
the unearned portion of any deposit premium (determined as of the date that this
paragraph A first applies to the Reinsurer according to the provisions of
subparagraph (a) and/or (b) below) and the Company’s ceded outstanding loss and
loss adjustment expense reserves (including incurred but not reported loss
reserves for known loss occurrences established by the Company) by:

  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or     2.   Escrow accounts for the benefit of the
Company; and/or     3.   Cash advances;

if the Reinsurer:

  a.   Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement,
including but not limited to quarterly filings, it is required to file with the
insurance regulatory authorities involved; or     b.   Has an A.M. Best’s rating
below A- (inclusive of “Not Rated” ratings) and/or a Standard & Poor’s rating
below BBB+. However, this funding requirement will not apply to authorized
reinsurers who at inception are rated A or higher by A.M. Best and have a
policyholders’ surplus of $2,000,000,000 or more.

The Reinsurer, at its sole option, may fund in other than cash if its method of
funding is acceptable to the Company and to the insurance regulatory authorities
involved.

      07\P2Z1059
Page 15   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



For the purpose of this Contract, the Lloyd’s U.S. Credit for Reinsurance Trust
Fund shall be considered an acceptable funding instrument.

B.   With regard to funding in whole or in part by letters of credit, it is
agreed that each letter of credit will be in a form acceptable to insurance
regulatory authorities involved, will be issued for a term of at least one year
and will include an “evergreen clause,” which automatically extends the term for
at least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration date or longer where required by insurance regulatory authorities.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

  1.   To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;     2.   To reimburse itself for the Reinsurer’s
share of any other amounts claimed to be due hereunder, unless paid in cash by
the Reinsurer;     3.   To fund a cash account in an amount equal to the
Reinsurer’s portion of the unearned deposit premium and/or the Reinsurer’s share
of ceded outstanding loss and loss adjustment expense reserves (including
incurred but not reported loss reserves for known loss occurrences established
by the Company) funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;     4.   To refund to the
Reinsurer any sum in excess of the actual amount required to fund the
Reinsurer’s portion of the unearned deposit premium and/or the Reinsurer’s share
of the Company’s ceded outstanding loss and loss adjustment expense reserves
(including incurred but not reported loss reserves for known loss occurrences
established by the Company), if so requested by the Reinsurer; and     5.   To
reimburse itself for the Reinsurer’s portion of the unearned deposit premium
paid to the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.
Article XXIII — Insolvency

A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the

      07\P2Z1059
Page 16   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



company shall give written notice to the Reinsurer of the pendency of a claim
against the company indicating the policy or bond reinsured which claim would
involve a possible liability on the part of the Reinsurer within a reasonable
time after such claim is filed in the conservation or liquidation proceeding or
in the receivership, and that during the pendency of such claim, the Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXIV — Arbitration

A.   As a condition precedent to any right of action hereunder, any dispute or
difference between the Company and any Reinsurer relating to the interpretation
or performance of this Contract, including its formation or validity, or any
transaction under this Contract, whether arising before or after termination,
shall be submitted to arbitration.

B.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
provided that communication shall be made by the Company to each of the
reinsurers constituting the one party, and provided, however, that nothing
therein shall impair the rights of such reinsurers to assert several, rather
than joint, defenses or claims, nor be construed as changing the liability of
the Reinsurer under the terms of this Contract from several to joint.

C.   Upon written request of any party, each party shall choose an arbitrator
and the two chosen shall select a third arbitrator. If either party refuses or
neglects to appoint an arbitrator within 30 days after receipt of the written
request for arbitration, the requesting party may appoint a second arbitrator.
If the two arbitrators fail to agree on the selection of a third arbitrator
within 30 days of their appointment, the Company shall petition the American
Arbitration Association to appoint the third arbitrator. If the American
Arbitration Association fails to appoint the third arbitrator within 30 days
after it has been requested to do so, either party may request a justice of a
court of general jurisdiction of the state in which the arbitration is to be
held to appoint the third arbitrator. All arbitrators shall be active or retired
officers of insurance or reinsurance companies, or Lloyd’s London Underwriters,
and

      07\P2Z1059
Page 17   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



disinterested in the outcome of the arbitration. Each party shall submit its
case to the arbitrators within 30 days of the appointment of the third
arbitrator.

D.   The parties hereby waive all objections to the method of selection of the
arbitrators, it being the intention of both sides that all the arbitrators be
chosen from those submitted by the parties.

E.   The arbitrators shall have the power to determine all procedural rules for
the holding of the arbitration including but not limited to inspection of
documents, examination of witnesses and any other matter relating to the conduct
of the arbitration. The arbitrators shall interpret this Contract as an
honorable engagement and not as merely a legal obligation; they are relieved of
all judicial formalities and may abstain from following the strict rules of law.
The arbitrators may award interest and costs. Each party shall bear the expense
of its own arbitrator and shall share equally with the other party the expenses
of the third arbitrator and of the arbitration.

F.   The decision in writing of the majority of the arbitrators shall be final
and binding upon both parties. Judgment may be entered upon the final decision
of the arbitrators in any court having jurisdiction. The arbitration shall take
place in Bala Cynwyd, Pennsylvania, unless otherwise mutually agreed between the
Company and the Reinsurer.

G.   This Article shall remain in full force and effect in the event any other
provision of this Contract shall be found invalid or non-binding.

H.   All time limitations stated in this Article may be amended by mutual
consent of the parties, and will be amended automatically to the extent made
necessary by any circumstances beyond the control of the parties.

Article XXV — Service of Suit
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities. This
Article is not intended to conflict with or override the parties obligations to
arbitrate their disputes in accordance with the Arbitration Article.)

A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

B.   Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

      07\P2Z1059
Page 18   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article XXVI — Agency Agreement
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.
Article XXVII — Governing Law
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania exclusive of the rules
with respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all the states shall apply.
Article XXVIII — Confidentiality
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any
unaffiliated third party any knowledge or information that may be acquired
either directly or indirectly as a result of the inspection of the Company’s
books, records and papers. The restrictions as outlined in this Article shall
not apply to communication or disclosures that the Reinsurer is required to make
to its statutory auditors, retrocessionaires, legal counsel, arbitrators
involved in any arbitration procedures under this Contract or disclosures
required upon subpoena or other duly-issued order of a court or other
governmental agency or regulatory authority.
Article XXIX — Severability
If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.
Article XXX — Intermediary (BRMA 23A)
Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to

      07\P2Z1059
Page 19   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



constitute payment to the Company only to the extent that such payments are
actually received by the Company.
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:
Bala Cynwyd, Pennsylvania, this 17th day of July in the year 2007.

                  Philadelphia Insurance Companies (for and on behalf of the
“Company”)            /s/ Christopher J. Maguire      CHRISTOPHER J. MAGUIRE,
EVP & CUO       (Print name and title)           

      07\P2Z1059
Page 20   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Schedule A
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

                                                      First   Second   Third  
Fourth   Fifth   Sixth     Excess   Excess   Excess   Excess   Excess   Excess
 
                                               
Company’s Retention
  $ 10,000,000     $ 20,000,000     $ 50,000,000     $ 100,000,000     $
150,000,000     $ 205,000,000  
Reinsurer’s Per Occurrence Limit
  $ 10,000,000     $ 30,000,000     $ 50,000,000     $ 50,000,000     $
55,000,000     $ 50,000,000  
Reinsurer’s Term Limit
  $ 20,000,000     $ 60,000,000     $ 100,000,000     $ 100,000,000     $
110,000,000     $ 100,000,000  
Minimum Premium
  $ 3,200,000     $ 6,480,000     $ 5,600,000     $ 4,000,000     $ 3,190,000  
  $ 2,500,000  
Premium Rate
    0.8764856 %     1.7748834 %     1.5338499 %     1.0956071 %     0.8737466 %
    0.6847544 %
Deposit Premium
  $ 4,000,000     $ 8,100,000     $ 7,000,000     $ 5,000,000     $ 3,987,500  
  $ 3,125,000  
Quarterly Deposit Premium
  $ 1,000,000     $ 2,025,000     $ 1,750,000     $ 1,250,000     $ 996,875    
$ 781,250  

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

      07\P2Z1059
Schedule A   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance (U.S.A.)

1.   This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

2.   Without in any way restricting the operation of paragraph (1) of this
Clause, this Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or     III.   Installations
for fabricating complete fuel elements or for processing substantial quantities
of “special nuclear material,” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.   Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

  (a)   where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof.

4.   Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

5.   It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Reassured to be the primary hazard.

6.   The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.   Reassured to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

  (a)   all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.     (b)   with respect to any risk
located in Canada policies issued by the Reassured on or before 31st
December 1958 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

12/12/57
N.M.A. 1119
BRMA 35B

      07\P2Z1059    

 



--------------------------------------------------------------------------------



 



Pools, Associations and Syndicates Exclusion Clause
Section A:
Excluding:

  (a)   All business derived directly or indirectly from any Pool, Association
or Syndicate which maintains its own reinsurance facilities.     (b)   Any Pool
or Scheme (whether voluntary or mandatory) formed after March 1, 1968 for the
purpose of insuring property whether on a country-wide basis or in respect of
designated areas. This exclusion shall not apply to so-called Automobile
Insurance Plans or other Pools formed to provide coverage for Automobile
Physical Damage.

Section B:
It is agreed that business written by the Company for the same perils, which is
known at the time to be insured by, or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance, is excluded hereunder:
Industrial Risk Insurers,
Associated Factory Mutuals,
Improved Risk Mutuals,
Any Pool, Association or Syndicate formed for the purpose of writing
Oil, Gas or Petro-Chemical Plants and/or Oil or Gas Drilling Rigs,
United States Aircraft Insurance Group,
Canadian Aircraft Insurance Group,
Associated Aviation Underwriters,
American Aviation Underwriters.
Section B does not apply:

  (a)   Where The Total Insured Value over all interests of the risk in question
is less than $250,000,000.     (b)   To interests traditionally underwritten as
Inland Marine or stock and/or contents written on a blanket basis.     (c)   To
Contingent Business Interruption, except when the Company is aware that the key
location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under Section B(a).     (d)  
To risks as follows:

Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than railroad schedules) and builder’s risks on the classes of
risks specified in this subsection (d) only.
Where this clause attaches to Catastrophe Excesses, the following Section C is
added:
Section C:
Nevertheless the Reinsurer specifically agrees that liability accruing to the
Company from its participation in residual market mechanisms including but not
limited to:

  (1)   The following so-called “Coastal Pools”:

Alabama Insurance Underwriting Association
Louisiana Citizens Property Insurance Corporation
Mississippi Windstorm Underwriting Association
North Carolina Insurance Underwriting Association
South Carolina Windstorm and Hail Underwriting Association
Texas Windstorm Insurance Association
AND

  (2)   All “Fair Plan” and “Rural Risk Plan” business

      07\P2Z1059
Page 1 of 2    

 



--------------------------------------------------------------------------------



 



AND

  (3)   The California Earthquake Authority (“CEA”)

for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:

  (i)   The inability of any other participant in such “Coastal Pool” and/or
“Fair Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms to meet
its liability.     (ii)   Any claim against such “Coastal Pool” and/or “Fair
Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms, or any
participant therein, including the Company, whether by way of subrogation or
otherwise, brought by or on behalf of any insolvency fund (as defined in the
Insolvency Fund Exclusion Clause incorporated in this Contract).

Section D:
Notwithstanding Section C above, in respect of the CEA, where an assessment is
made against the Company by the CEA, the Company may include in its Ultimate Net
Loss only that assessment directly attributable to each separate loss occurrence
covered hereunder. The Company’s initial capital contribution to the CEA shall
not be included in the Ultimate Net Loss.
 

          NOTES:   Wherever used herein the terms:  
 
  “Company”   shall be understood to mean “Company,” “Reinsured,” “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.  
 
  “Agreement”   shall be understood to mean “Agreement,” “Contract,” “Policy” or
whatever other term is used to designate the attached reinsurance document.  
 
  “Reinsurers”   shall be understood to mean “Reinsurers,” “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

      07\P2Z1059
Page 2 of 2    

 



--------------------------------------------------------------------------------



 

\

Electronic Data Endorsement B

1.   Electronic Data Exclusion       Notwithstanding any provision to the
contrary within the Contract or any endorsement thereto, it is understood and
agreed as follows:-

  a)   This Contract does not insure loss, damage, destruction, distortion,
erasure, corruption or alteration of ELECTRONIC DATA from any cause whatsoever
(including but not limited to COMPUTER VIRUS) or loss of use, reduction in
functionality, cost, expense of whatsoever nature resulting therefrom,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.         ELECTRONIC DATA means facts, concepts and
information converted to a form useable for communications, interpretation or
processing by electronic and electromechanical data processing or electronically
controlled equipment and includes programs, software and other coded
instructions for the processing and manipulation of data or the direction and
manipulation of such equipment.         COMPUTER VIRUS means a set of
corrupting, harmful or otherwise unauthorized instructions or code including a
set of maliciously introduced unauthorized instructions or code, programmatic or
otherwise, that propagate themselves through a computer system or network of
whatsoever nature. COMPUTER VIRUS includes but is not limited to “Trojan
Horses,” “worms” and “time or logic bombs.”     b)   However, in the event that
a peril listed below results from any of the matters described in paragraph a)
above, this Contract, subject to all its terms, conditions and exclusions, will
cover physical damage occurring during the Contract period to property insured
by this Contract directly caused by such listed peril.         Listed Perils    
    Fire
Explosion

2.   Electronic Data Processing Media Valuation       Notwithstanding any
provision to the contrary within the Contract or any endorsement thereto, it is
understood and agreed as follows:-       Should electronic data processing media
insured by this Contract suffer physical loss or damage insured by this
Contract, then the basis of valuation shall be the cost of the blank media plus
the costs of copying the ELECTRONIC DATA from back-up or from originals of a
previous generation. These costs will not include research and engineering nor
any costs of recreating, gathering or assembling such ELECTRONIC DATA. If the
media is not repaired, replaced or restored the basis of valuation shall be the
cost of the blank media. However this Contract does not insure any amount
pertaining to the value of such ELECTRONIC DATA to the Assured or any other
party, even if such ELECTRONIC DATA cannot be recreated, gathered or assembled.

      NMA 2915 (25.1.01)           07IL\P2Z1059    

 



--------------------------------------------------------------------------------



 



Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
First Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Ariel Reinsurance Company Limited
    10.00 %
Everest Reinsurance Company
    56.00  
Flagstone Reinsurance Limited
    14.00  
Swiss Reinsurance America Corporation
    7.00  
Validus Reinsurance, Ltd.
    10.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    3.00  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 1 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Second Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
ACE Tempest Reinsurance Ltd.
    5.00 %
Ariel Reinsurance Company Limited
    10.00  
Aspen Insurance Limited
    10.00  
AXIS Specialty Limited
    2.00  
Everest Reinsurance Company
    20.00  
Flagstone Reinsurance Limited
    10.00  
General Reinsurance Corporation
    7.50  
GMAC Re Corporation (for Motors Insurance Corporation)
    3.50  
Hannover Re (Bermuda), Ltd.
    2.50  
Swiss Reinsurance America Corporation
    7.00  
Transatlantic Reinsurance Company
    7.50  
Validus Reinsurance, Ltd.
    10.00  
 
       
Through Benfield Limited (Placement Only)
       
AXA RE
    2.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    3.00  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 2 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Third Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Allied World Assurance Company Limited
    6.00 %
American Agricultural Insurance Company
    1.00  
Ariel Reinsurance Company Limited
    10.00  
Aspen Insurance Limited
    5.00  
AXIS Specialty Limited
    2.00  
Flagstone Reinsurance Limited
    14.00  
General Reinsurance Corporation
    10.00  
Hannover Re (Bermuda), Ltd.
    2.50  
Swiss Re Underwriters Agency, Inc. (for Swiss Reinsurance America Corporation)
    5.00  
Swiss Reinsurance America Corporation
    10.00  
Transatlantic Reinsurance Company
    14.00  
Validus Reinsurance, Ltd.
    10.00  
XL Re Ltd
    5.00  
 
       
Through Benfield Limited (Placement Only)
       
AXA RE
    4.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    1.50  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 3 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Fourth Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
American Agricultural Insurance Company
    1.50 %
Ariel Reinsurance Company Limited
    10.00  
AXIS Specialty Limited
    2.00  
Flagstone Reinsurance Limited
    10.00  
General Reinsurance Corporation
    10.00  
GMAC Re Corporation (for Motors Insurance Corporation)
    6.00  
Hannover Re (Bermuda), Ltd.
    2.50  
Montpelier Reinsurance Limited
    7.50  
Partner Reinsurance Company Ltd.
    6.50  
Swiss Re Underwriters Agency, Inc. (for Swiss Reinsurance America Corporation)
    5.00  
Swiss Reinsurance America Corporation
    10.00  
Transatlantic Reinsurance Company
    20.00  
XL Re Ltd
    5.00  
 
       
Through Benfield Limited (Placement Only)
       
AXA RE
    4.00  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 4 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Fifth Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Allied World Assurance Company Limited
    7.50 %
American Agricultural Insurance Company
    2.00  
Ariel Reinsurance Company Limited
    10.00  
AXIS Specialty Limited
    2.00  
General Reinsurance Corporation
    10.00  
Hannover Re (Bermuda), Ltd.
    2.50  
Montpelier Reinsurance Limited
    10.75  
Partner Reinsurance Company Ltd.
    6.50  
Swiss Re Underwriters Agency, Inc. (for Swiss Reinsurance America Corporation)
    10.00  
Swiss Reinsurance America Corporation
    10.00  
Transatlantic Reinsurance Company
    20.00  
XL Re Ltd
    5.00  
 
       
Through Benfield Limited (Placement Only)
       
AXA RE
    1.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters and Companies Per Signing Schedule(s)
    2.75  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 5 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Sixth Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Allied World Assurance Company Limited
    7.00 %
American Agricultural Insurance Company
    1.00  
Ariel Reinsurance Company Limited
    12.00  
AXIS Specialty Limited
    7.50  
Flagstone Reinsurance Limited
    7.00  
Hannover Re (Bermuda), Ltd.
    5.00  
Montpelier Reinsurance Limited
    3.00  
Partner Reinsurance Company Ltd.
    8.00  
QBE Reinsurance Corporation
    2.00  
Swiss Re Underwriters Agency, Inc. (for Swiss Reinsurance America Corporation)
    10.00  
Transatlantic Reinsurance Company
    20.00  
Validus Reinsurance, Ltd.
    3.00  
XL Re Ltd
    4.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    10.50  
 
       
Total
    100.00 %

      07IL\P2Z1059
Page 6 of 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
ACE Tempest Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
5.00%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
0%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 23rd day of July in the year 2007.

         
 
  ACE Tempest Reinsurance Ltd.    
 
       
 
  /s/ Paula Lewin    
 
  Paula Lewin, CUO Specialty Desk         (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Allied World Assurance Company Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
6.00%
  of the Third Excess Catastrophe Reinsurance
0%
  of the Fourth Excess Catastrophe Reinsurance
7.50%
  of the Fifth Excess Catastrophe Reinsurance
7.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 25th day of July in the year 2007.

         
 
       
 
  Allied World Assurance Company Limited    
 
       
 
  /s/ Stephen T Michel    
 
       
 
  Stephen T Michel, AVP    
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
American Agricultural Insurance Company
Indianapolis, Indiana
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
1.00%
  of the Third Excess Catastrophe Reinsurance
1.50%
  of the Fourth Excess Catastrophe Reinsurance
2.00%
  of the Fifth Excess Catastrophe Reinsurance
1.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Columbus, Ohio, this 23rd day of July in the year 2007.

         
 
  American Agricultural Insurance Company    
 
       
 
  /s/ Kevin W. Scarlett    
 
       
 
  Kevin W. Scarlett, Underwriting Manager    
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Ariel Reinsurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
10.00%
  of the First Excess Catastrophe Reinsurance
10.00%
  of the Second Excess Catastrophe Reinsurance
10.00%
  of the Third Excess Catastrophe Reinsurance
10.00%
  of the Fourth Excess Catastrophe Reinsurance
10.00%
  of the Fifth Excess Catastrophe Reinsurance
12.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 26th day of July in the year 2007.

         
 
  Ariel Reinsurance Company Ltd.    
 
       
 
  /s/ Stephen Velotti    
 
       
 
  Stephen Velotti, SVP    
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Aspen Insurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
10.00%
  of the Second Excess Catastrophe Reinsurance
5.00%
  of the Third Excess Catastrophe Reinsurance
0%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 19th day of July in the year 2007.

         
 
  Aspen Insurance Limited    
 
       
 
  /s/ R P Vacher    
 
       
 
  R P Vacher, U/W.    
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
AXIS Specialty Limited
Pembroke, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
2.00%
  of the Second Excess Catastrophe Reinsurance
2.00%
  of the Third Excess Catastrophe Reinsurance
2.00%
  of the Fourth Excess Catastrophe Reinsurance
2.00%
  of the Fifth Excess Catastrophe Reinsurance
7.50%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Pembroke, Bermuda, this 11th day of September in the year 2007.

         
 
  AXIS Specialty Limited    
 
       
 
  /s/ Christian Dunleavy    
 
       
 
  Christian Dunleavy, SVP    
 
  (Print name and title)    



      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Everest Reinsurance Company
A Delaware Corporation
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
56.00%
  of the First Excess Catastrophe Reinsurance
20.00%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
0%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Liberty Corner, New Jersey, this 13th day of August in the year 2007.

            Everest Reinsurance Company            /s/ Charles Volker      
Charles Volker, VP

 
(Print name and title)
     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Flagstone Reinsurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
14.00%
  of the First Excess Catastrophe Reinsurance
10.00%
  of the Second Excess Catastrophe Reinsurance
14.00%
  of the Third Excess Catastrophe Reinsurance
10.00%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
7.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 20th day of July in the year 2007.

            Flagstone Reinsurance Limited            /s/ Kevin M. Madigan      
Kevin M. Madigan, Deputy Underwriting Officer NA

 
(Print name and title)
     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
General Reinsurance Corporation
Wilmington, Delaware
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
(hereinafter referred to collectively as the “Company”)
It Is Hereby Agreed that the Subscribing Reinsurer hereby accepts the following
percentage shares in the interests and liabilities of the “Reinsurer” as set
forth in the attached Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
7.50%
  of the Second Excess Catastrophe Reinsurance
10.00%
  of the Third Excess Catastrophe Reinsurance
10.00%
  of the Fourth Excess Catastrophe Reinsurance
10.00%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

It Is Further Agreed that this Agreement shall become effective at 12:01 a.m.,
Local Standard Time at the location where the loss occurrence commences, June 1,
2007, and shall continue in force until 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008, unless earlier
terminated in accordance with the provisions of the attached Contract.
It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



It Is Also Agreed that the following Article shall apply to the Subscribing
Reinsurer’s participation share in the attached Contract, in lieu of the
provisions of Article XXX — Intermediary (BRMA 23A) — of the Contract:
“Article XXX — Intermediary
Benfield Inc. is hereby recognized as the Intermediary for purposes of premium
payment, including reinstatements and all adjustments hereunder. Loss billings
will be handled through the Intermediary; however, loss payments, including any
portion related to loss adjustment expense shall be paid directly by the
Reinsurer to the Company.”
In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:
Bala Cynwyd, Pennsylvania, this 17th day of July in the year 2007.

            Philadelphia Insurance Companies (for and on behalf of the
"Company")            /s/ Christopher J. Maguire       Christopher J. Maguire,
EVP & CUO

 
(Print name and title)
     

Stamford, Connecticut, this 1st day of August in the year 2007.

            General Reinsurance Corporation            /s/ Joan LaFrance      
Joan LaFrance, SVP

 
(Print name and title)
     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Motors Insurance Corporation
Detroit, Michigan
by
GMAC Re Corporation
Mt. Laurel, New Jersey
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
3.50%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
6.00%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Mt. Laurel, New Jersey, this 23rd day of July in the year 2007.

            GMAC Re Corporation 
(for and on behalf of Motors Insurance Corporation)
            /s/ Stacy C. Armstrong      Stacy C. Armstrong, Senior Vice
President      (Print name and title)     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Hannover Re (Bermuda), Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
2.50%
  of the Second Excess Catastrophe Reinsurance
2.50%
  of the Third Excess Catastrophe Reinsurance
2.50%
  of the Fourth Excess Catastrophe Reinsurance
2.50%
  of the Fifth Excess Catastrophe Reinsurance
5.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 20th day of August in the year 2007.

              Hannover Re (Bermuda), Ltd.
 
 
      /s/ Schlie
 
       
 
      Schlie (VP)
 
      (Print name and title)
 
       
 
       
 
      /s/ Duesterhaus
 
       
 
      Duesterhaus (AVP)
 
      (Print name and title)
 
 

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Montpelier Reinsurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer")
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
7.50%
  of the Fourth Excess Catastrophe Reinsurance
10.75%
  of the Fifth Excess Catastrophe Reinsurance
3.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 25th day of July in the year 2007.

            Montpelier Reinsurance ltd. 
            /s/ Paul Hopwood       Paul Hopwood, SVP & N.A. Treaty Underwriter 
     (Print name and title)     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Partner Reinsurance Company Ltd.
Pembroke, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
6.50%
  of the Fourth Excess Catastrophe Reinsurance
6.50%
  of the Fifth Excess Catastrophe Reinsurance
8.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Pembroke, Bermuda, this 8th day of August in the year 2007.

              Partner Reinsurance Company Ltd.
 
 
      /s/ Jesse Decouto
 
       
 
      Jesse Decouto, VP
 
      (Print name and title)
 
       
 
       
 
      /s/ Catherine Sousa Lombardi
 
       
 
      Catherine Sousa Lombardi, Asst Underwriter
 
      (Print name and title)
 
 

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
QBE Reinsurance Corporation
Philadelphia, Pennsylvania
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
0%
  of the Third Excess Catastrophe Reinsurance
0%
  of the Fourth Excess Catastrophe Reinsurance
0%
  of the Fifth Excess Catastrophe Reinsurance
2.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
New York, New York, this 30th day of July in the year 2007.

         
 
  QBE Reinsurance Corporation    
 
       
 
  /s/ Gregory R. Cuilwik    
 
  Gregory R. Cuilwik, Vice President    
 
       
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Swiss Reinsurance America Corporation
Armonk, New York
through
Swiss Re Underwriters Agency, Inc.
Calabasas, California
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
0%
  of the Second Excess Catastrophe Reinsurance
5.00%
  of the Third Excess Catastrophe Reinsurance
5.00%
  of the Fourth Excess Catastrophe Reinsurance
10.00%
  of the Fifth Excess Catastrophe Reinsurance
10.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Calabasas, California, this 24th day of July in the year 2007.

              Swiss Re Underwriters Agency, Inc.
(for Swiss Reinsurance America Corporation)
 
 
      /s/ Daniel S. McElvany
 
       
 
      Daniel S. McElvany, SVP
 
      (Print name and title)
 
 

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Swiss Reinsurance America Corporation
Armonk, New York
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
(hereinafter referred to collectively as the “Company”)
It Is Hereby Agreed that the Subscribing Reinsurer shall have the following
percentage shares in the interests and liabilities of the “Reinsurer” as set
forth in the attached Contract captioned above:

     
7.00%
  of the First Excess Catastrophe Reinsurance
7.00%
  of the Second Excess Catastrophe Reinsurance
10.00%
  of the Third Excess Catastrophe Reinsurance
10.00%
  of the Fourth Excess Catastrophe Reinsurance
10.00%
  of the Fifth Excess Catastrophe Reinsurance
0%
  of the Sixth Excess Catastrophe Reinsurance

It Is Further Agreed that this Agreement shall become effective at 12:01 a.m.,
Local Standard Time at the location where the loss occurrence commences, June 1,
2007, and shall continue in force until 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008, unless earlier
terminated in accordance with the provisions of the attached Contract.
It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

      07IL\P2Z1059
Page 1 of 2   (BENFIEL LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



It Is Also Agreed that the following Article shall apply to the Subscribing
Reinsurer’s participation share in the attached Contract, in lieu of the
provisions of Article XXX - Intermediary (BRMA 23A) — of the Contract:
     “Article XXX — Servicing
Benfield Inc. is the Servicing Agent providing services for the Company in
connection with this Contract. There is no Intermediary of record for this
Contract. These services shall include but not be limited to notices,
statements, premium, return premium, taxes, losses, loss adjustment expense,
salvages and loss settlements. However, such services shall in no way be
construed as providing Benfield Inc. with the authority to negotiate or
otherwise act on behalf of the Reinsurer.”
In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:
Bala Cynwyd, Pennsylvania, this 17th day of July in the year 2007.

         
 
 
 
Philadelphia Insurance Companies (for and on behalf of the “Company”)    
 
       
 
  Christopher J. Maguire, EVP & CUO    
 
       
 
  (Print name and title)    

Armonk, New York, this 23rd day of October in the year 2007.

         
 
 
 
Swiss Reinsurance America Corporation    
 
       
 
  M. JosephCook, VP William J. O’Donnell, Managing Director    
 
       
 
  (Print name and title)    

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Transatlantic Reinsurance Company
New York, New York
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

     
0%
  of the First Excess Catastrophe Reinsurance
7.50%
  of the Second Excess Catastrophe Reinsurance
14.00%
  of the Third Excess Catastrophe Reinsurance
20.00%
  of the Fourth Excess Catastrophe Reinsurance
20.00%
  of the Fifth Excess Catastrophe Reinsurance
20.00%
  of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
New York, New York, this 30th day of August in the year 2007.

            Transatlantic Reinsurance Company 
            /s/ William Orendorf      William Orendorf, Senior Underwriter    
 (Print name and title)     

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Validus Reinsurance, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

            10.00 %  
of the First Excess Catastrophe Reinsurance
  10.00 %  
of the Second Excess Catastrophe Reinsurance
  10.00 %  
of the Third Excess Catastrophe Reinsurance
  0 %  
of the Fourth Excess Catastrophe Reinsurance
  0 %  
of the Fifth Excess Catastrophe Reinsurance
  3.00 %  
of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
     Hamilton, Bermuda, this 10th day of August in the year 2007.

            Validus Reinsurance, Ltd.            /s/ C. Silvester       C.
Silvester - Vice President       (Print name and title)           

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
XL Re Ltd
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

            0 %  
of the First Excess Catastrophe Reinsurance
  0 %  
of the Second Excess Catastrophe Reinsurance
  5.00 %  
of the Third Excess Catastrophe Reinsurance
  5.00 %  
of the Fourth Excess Catastrophe Reinsurance
  5.00 %  
of the Fifth Excess Catastrophe Reinsurance
  4.00 %  
of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
     Hamilton, Bermuda, this 28th day of September in the year 2007.

                  XL Re Ltd            /s/ Gino Z. Smith       Gino Z. Smith,
AVP       (Print name and title)           

      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
AXA RE
Paris, France
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

            0 %  
of the First Excess Catastrophe Reinsurance
  2.00 %  
of the Second Excess Catastrophe Reinsurance
  4.00 %  
of the Third Excess Catastrophe Reinsurance
  4.00 %  
of the Fourth Excess Catastrophe Reinsurance
  1.00 %  
of the Fifth Excess Catastrophe Reinsurance
  0 %  
of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers,

      07IL\P2Z1059
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



it being understood that the Subscribing Reinsurer shall in no event participate
in the interests and liabilities of the other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Paris, France, this 17th day of October in the year 2007.

            AXA RE            /s/ Antoine Gomot       Antoine Gomot, Treaty
Underwriter       (Print name and title)           



      07IL\P2Z1059
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Certain Underwriting Members of Lloyd’s
shown in the Signing Schedules attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

            3.00 %  
of the First Excess Catastrophe Reinsurance
  3.00 %  
of the Second Excess Catastrophe Reinsurance
  1.50 %  
of the Third Excess Catastrophe Reinsurance
  0 %  
of the Fourth Excess Catastrophe Reinsurance
  2.75 %  
of the Fifth Excess Catastrophe Reinsurance
  10.50 %  
of the Sixth Excess Catastrophe Reinsurance

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedules
attached hereto.
Signed by Manager at Lloyds of London

      07IL\P2Z1059   (BENFIELD LOGO) [w41777w4177701.gif]

 